DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butters III (Butters) (US6,321,932).
Regarding claim 1, an improved container (Fig. 1) defined by a bottom (40), at least one side wall (50 and 60), and an open top, wherein the improvement comprises a horizontal bottom (when the bottom is on a horizontal surface), when at rest, defined a circular sidewall (30) forming a generally tubular structure (30), the sidewall having an open top (Fig. 1) with a top perimeter (uppermost top edge of 60) and a bottom perimeter (perimeter around member 40), wherein the top perimeter is positioned in a plane that is perpendicular to a central axis of the tubular structure (Fig. 1), and wherein the bottom perimeter is disposed in a plane that is disposed in angular relation to the top perimeter (Fig. 1); a bottom member (40) attached to the bottom perimeter of the circular sidewall, wherein the bottom member and the circular sidewall form the container (Fig. 1) and define an open, unobstructed space (when the support means is “removable” then the container is an unobstructed space) within the circular sidewall between the bottom member and the top perimeter of the circular sidewall.
Regarding claim 15, an exterior surface of the bottom is provided with a rough surface (42).
	Regarding claim 18, Butters teaches a method for containerizing, transporting, and accessing roofing tools (Figs 1-4, column 1 in line 13-16) comprising: providing a container (Fig. 1) having an open top, the container comprising a circular sidewall (30) forming a generally tubular structure (Fig. 1), the sidewall having a top perimeter (uppermost perimeter of 60) and a bottom perimeter (perimeter of bottom wall 40), wherein the top perimeter is positioned in a plane that is perpendicular to a central axis of the tubular structure (Fig. 1), and wherein the bottom perimeter is disposed in a plane that is disposed in angular relation to the top perimeter (Fig. 1): providing a bottom member (40) attached to the bottom perimeter of the circular sidewall, wherein the bottom member and the circular sidewall form the container and define an open unobstructed space (when member 90 is removed then the container becomes an open space) within the circular sidewall between the bottom member and the top perimeter of the circular sidewall: placing roofing tools (column 1, lines 13-16) in the container: carrying or transporting the container to an angled roof surface (Fig. 4) of a building or structure placing the container on the roof surface so that the slanted bottom rests on the angled roof while the open top perimeter of the circular sidewall is disposed in a generally horizontal plane; wherein roofing tools may be accessed from the container during roofing installation, repair and maintenance (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Butters III (Butters) (US6,321,932).
	Regarding claim 2, Butters DIFFERS in that it does not disclose the bottom member is disposed at an angle within the range of 10° to 85°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.	
	Regarding claim 12, Butters DIFFERS in that it does not disclose the angle between the bottom member and the top perimeter is between 20° to 85°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.
	Regarding claim 13, Butters DIFFERS in that it does not disclose the angle between the bottom member and the top perimeter is between 40° to 75°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.
Regarding claim 14, Butters DIFFERS in that it does not disclose the angle between the bottom member and the top perimeter is about 65°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.
Regarding claim 21, Butters DIFFERS in that it does not disclose the angle between the bottom member and the top perimeter is between 20° to 85°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.
Regarding claim 22, Butters DIFFERS in that it does not disclose the angle between the bottom member and the top perimeter is between 40° to 75°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.
Regarding claim 23, Butters DIFFERS in that it does not disclose the angle between the bottom member and the top perimeter is about 65°.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore it would have been obvious to employ such a range, in order to have a container that is optimally shaped to fit on various desired sloped surface.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Applicant argues that Butters does not disclose the container defines an open unobstructed space (as required by claim 1 and claim 18).  Butters discloses that the bucket is an open space when the support means is “removable”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREEN K THOMAS/Primary Examiner, Art Unit 3736